UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------
DANE CLAYTON,                                                     NOT FOR PUBLICATION

                                     Plaintiff,                   MEMORANDUM & ORDER
                                                                  18-CV-5867 (MKB) (LB)
                            v.

UNITED STATES OF AMERICA,

                                     Defendant.
---------------------------------------------------------------
MARGO K. BRODIE, United States District Judge:

        Plaintiff Dane Clayton, proceeding pro se, commenced the above-captioned action on

October 19, 2018, against Defendant the United States of America pursuant to the Federal Tort

Claims Act, 28 U.S.C. § 1336 et seq. (“FTCA”). (See Compl., Docket Entry No. 1.) Plaintiff

alleges that the United States Postal Service (the “USPS”) denied his request for a prohibitory

order pursuant to the Prohibition of Pandering Advertisements statute, 39 U.S.C. § 3008, to

prevent him from receiving advertisements from Crunch Fitness (“Crunch”), resulting in severe

emotional distress. (See id.) On April 26, 2019, Defendant moved to dismiss the Complaint

pursuant to Rules 12(b)(1) and 12(b)(6) of the Federal Rules of Civil Procedure and the Court

referred the motion to Magistrate Judge Lois Bloom for a report and recommendation. (Def.

Mot. to Dismiss (“Def. Mot.”), Docket Entry No. 26; Def. Mem. in Supp. of Def. Mot. (“Def.

Mem.”), Docket Entry No. 26-2; Order dated Feb. 5, 2019; Order dated Feb. 7, 2019, Docket

Entry No. 22.) Plaintiff opposed the motion. (Pl. Mem. in Opp’n to Def. Mot., Docket Entry

No. 27.)

        By report and recommendation dated August 1, 2019, Judge Bloom recommended that

the Court grant Defendant’s motion to dismiss the Complaint and dismiss the action and not
grant Plaintiff leave to amend the Complaint (the “R&R”). (R&R 12, Docket Entry No. 29.)

Plaintiff objects to the R&R, (Pl. Obj. to R&R (“Pl. Obj.”), Docket Entry No. 31), and Defendant

opposes Plaintiff’s objection, (Def. Resp. to Pl. Obj. (“Def. Opp’n”), Docket Entry No. 34). For

the reasons discussed below, the Court adopts the R&R and dismisses the action without leave to

amend.

   I.    Background

         The Court assumes familiarity with the underlying facts as detailed in the R&R and

provides only a summary of the pertinent facts.

        a.   Factual background

         Plaintiff alleges that he suffered personal injury when he was denied a prohibitory order

from the USPS. (Compl. 6.) Plaintiff seeks $100,000 in damages and injunctive relief to have

his name and address removed from the USPS Every Door Direct Mail (“EDDM”), Extended

Carrier Route Walking Sequence Saturation (“ECRWSS”), and Enhanced Carrier Walk

Sequence High-Density (“ECRWSH”) service programs.1 (Id. at 8) Plaintiff challenges the

denial of his administrative claim challenging the denial of a prohibitory order. (Id.)2

        b.   Plaintiff’s administrative FTCA claim

         During the administrative process, Plaintiff identified his injuries as occurring on October

21, 2017 and including, inter alia, emotional injury, invasion of privacy, and negligent and

intentional infliction of emotional distress. (See FTCA Standard Form, annexed to the Compl. as


         1
           Although Plaintiff refers to EDDM, ECRWSS, and ECRWSH as three different mail
service programs, ECRWSS and ECRWSH are not mail service programs but “levels of mail
class that provide postage discounts for certain marketing mail.” ( Def. Mem. 8.) The Court
therefore only refers to the EDDM service program.
         2
        Because the Complaint is not consecutively paginated, the Courts refers to the page
numbers assigned by the Electronic Case Filing (“ECF”) system.
                                               2
Ex. 12, Docket Entry No. 1.) Plaintiff alleges that he was injured by EDDM, (Compl. 67), and

that he believes that he will “have future injuries because [his] address cannot be removed from

the EDDM system without removing [his] address from the Address Management System,

rendering it unrecognizable by the Postal Service and other mailers,” (id. at 71).

       In a September 19, 2018 letter to Plaintiff, the USPS explained that it was denying

Plaintiff’s administrative FTCA claim because the allegations by Plaintiff fell beyond the scope

of the FTCA. (Letter dated Sept. 19, 2018, annexed to Compl. as Ex. 6, Docket Entry No. 1.) It

further explained that Plaintiff had already pursued his claim by filing a “Pandering Petition

through the appropriate administrative channels,” and that the matter had “been decided in the

appropriate forum and there [was] no further recourse available to [him] under the [FTCA].”

(Id.) The underlying denial that Plaintiff sought to challenge administratively was the denial of

his application for a prohibitory order to prevent Crunch from sending mail matter to his home.

(Compl. at 6–8.) In denying Plaintiff’s request, the USPS stated that “the mail piece submitted

does not meet the criteria for a Prohibitory Order” and further explained that the “Mailer will not

have [Plaintiff’s] address in their mailing database to remove.”3 (Crunch Fitness Prohibitory

Order Denial, annexed to Compl. as Ex. 10, Docket Entry No. 1.)




       3
           In an August 3, 2018 letter to Senator Chuck Schumer in response to his inquiry on
Plaintiff’s behalf, which is attached to the Complaint, the USPS explained that although a
“prohibitory order directs the sender to delete the addressee from all mailing lists owned or
controlled by the sender, and prohibits the sender from engaging in any transaction involving a
mailing list that includes the address,” Plaintiff’s request was “beyond the scope of the remedy
authorized by the Pandering Statute” because it is the USPS’s system that is used to provide
Plaintiff’s address information, not the mailer of the offending mail, and therefore, the mailer of
the information, in this case Crunch, would not have Plaintiff’s name or address to remove from
its database, which is the “statutorily available remedy under the Pandering Statute.” (Letter
dated Aug. 3, 2018 from USPS to Sen. Chuck Schumer, annexed to Compl. as Ex. 15, Docket
Entry No. 1.)
                                                   3
       c.   Judge Bloom’s recommendation

        Judge Bloom recommended that the Court dismiss the Complaint without granting

Plaintiff leave to amend. (R&R 12, 37.) In doing so, Judge Bloom broadly construed Plaintiff’s

claims as asserting (1) a mandamus claim seeking a writ of mandamus directing the Postmaster

General of the USPS to issue a prohibitory order against Crunch, (2) an FTCA claim, and (3)

state law claims of intentional and negligent infliction of emotional distress. (See id. at 3 n.7, 15,

33.) Judge Bloom found that: (1) Plaintiff does not satisfy the strict standard for mandamus

relief under 28 U.S.C. § 1361, (id. at 15); (2) the Court lacks jurisdiction as to his FTCA claim as

the claim is barred by the discretionary function exception or, in the alternative, the due care

exception, (id. at 26); and (3) even assuming the Court has jurisdiction, the Complaint fails to

state a claim for either intentional infliction of emotional distress, (id. at 35), or negligent

infliction of emotional distress, (id. at 37).

  II. Discussion

       a.   Standards of review

                   i.   Report and recommendation

        A district court reviewing a magistrate judge’s recommended ruling “may accept, reject,

or modify, in whole or in part, the findings or recommendations made by the magistrate

judge.” 28 U.S.C. § 636(b)(1)(C). When a party submits a timely objection to a report and

recommendation, the district court reviews de novo the parts of the report and recommendation

to which the party objected. Id.; see also United States v. Romano, 794 F.3d 317, 340 (2d Cir.

2015). The district court may adopt those portions of the recommended ruling to which no

timely objections have been made, provided no clear error is apparent from the face of the

record. John Hancock Life Ins. Co. v. Neuman, No. 15-CV-1358, 2015 WL 7459920, at *1

                                                   4
(E.D.N.Y. Nov. 24, 2015). The clear error standard also applies when a party makes only

conclusory or general objections. Benitez v. Parmer, 654 F. App’x 502, 503–04 (2d Cir. 2016)

(holding that “general objection[s] [are] insufficient to obtain de novo review by [a] district

court” (citations omitted)); see Fed. R. Civ. P. 72(b)(2) (“[A] party may serve and file specific

written objections to the [magistrate judge’s] proposed findings and recommendations.”

(emphasis added)); see also Colvin v. Berryhill, 734 F. App’x 756, 758 (2d Cir. 2018) (“Merely

referring the court to previously filed papers or arguments does not constitute an adequate

objection under . . . Fed. R. Civ. P. 72(b).” (quoting Mario v. P & C Food Mkts., Inc., 313 F.3d

758, 766 (2d Cir. 2002))).

                  ii.   Rule 12(b)(1)

.      A district court may dismiss an action for lack of subject matter jurisdiction pursuant to

Rule 12(b)(1) when the court “lacks the statutory or constitutional power to adjudicate

it.” Cortlandt St. Recovery Corp. v. Hellas Telecomms., S.À.R.L., 790 F.3d 411, 416–17 (2d Cir.

2015) (quoting Makarova v. United States, 201 F.3d 110, 113 (2d Cir. 2000)); Shabaj v. Holder,

718 F.3d 48, 50 (2d Cir. 2013) (quoting Aurecchione v. Schoolman Transp. Sys., Inc., 426 F.3d

635, 638 (2d Cir. 2005)); see also Chau v. S.E.C., 665 F. App’x 67, 70 (2d Cir. 2016).

“[C]ourt[s] must take all facts alleged in the complaint as true and draw all reasonable inferences

in favor of plaintiff,’ but ‘jurisdiction must be shown affirmatively, and that showing is not made

by drawing from the pleadings inferences favorable to the party asserting it.’” Morrison v. Nat’l

Austl. Bank Ltd., 547 F.3d 167, 170 (2d Cir. 2008) (citations omitted), aff’d, 561 U.S. 247

(2010). As a result, courts may also “refer[] to evidence outside the pleadings” to evaluate

subject matter jurisdiction. Pyskaty v. Wide World of Cars, LLC, 856 F.3d 216, 223 (2d Cir.

2017) (quoting Zappia Middle E. Constr. Co. v. Emirate of Abu Dhabi, 215 F.3d 247, 253 (2d

                                                  5
Cir. 2000)). Ultimately, “the party asserting subject matter jurisdiction ‘has the burden of

proving by a preponderance of the evidence that it exists.’” Tandon v. Captain’s Cove Marina of

Bridgeport, Inc., 752 F.3d 239, 243 (2d Cir. 2014) (quoting Makarova v. United States, 201 F.3d

110, 113 (2d Cir. 2000)); Suarez v. Mosaic Sales Sols. US Operating Co., LLC, 720 F. App’x 52,

53 (2d Cir. 2018).

       In reviewing a pro se complaint, the court must be mindful that a plaintiff’s pleadings

should be held “to less stringent standards than formal pleadings drafted by lawyers.” Erickson

v. Pardus, 551 U.S. 89, 94 (2007) (per curiam) (quoting Estelle v. Gamble, 429 U.S. 97, 104–05

(1976)); see Wiley v. Kirkpatrick, 801 F.3d 51, 62 (2d Cir. 2015) (holding that courts must

liberally construe papers submitted by pro se litigants “to make the strongest arguments they

suggest”); Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009) (noting that even after Twombly, the

court “remain[s] obligated to construe a pro se complaint liberally”).

      b.   Objections to the R&R

       While unclear, and although Plaintiff addresses the Court’s general subject matter

jurisdiction pursuant to 28 U.S.C. §§1331 and 1332, Plaintiff makes no arguments in opposition

to Judge Bloom’s finding that the Court lacks subject matter jurisdiction. (See Pl. Obj.)

Nevertheless, because of Plaintiff’s pro se status, the Court construes Plaintiff’s reference to

jurisdiction, (see id. at 21), as objecting to Judge Bloom’s finding on this issue, (see R&R 11–

32). Plaintiff also does not object to Judge Bloom’s recommendation that the Court deny

mandamus relief. (See Pl. Obj.) Plaintiff appears to object to Judge Bloom’s conclusion that he

has failed to state a claim by arguing that: (1) he has “furnished [his] doctor’s note for [his]

injury” according to the statutory requirement, (2) Defendant’s conduct “meets New York’s

definition of extreme and outrageous conduct,” (id. at 9–12), (3) Defendant “has not furnished a

                                                  6
doctor’s note” for its defense, and (4) he suffers acute stress reaction as a result of the denial of

the Prohibitory Order, (Pl. Obj. 13, 18). Plaintiff further argues that he has exhausted his

administrative remedies but Defendant “has not exhausted” its defense. (Id. at 18.) Plaintiff also

appears to argue that Defendant has “taken [his] mailbox for public use and is refusing just

compensation,” (id. at 19), and that the denial of his request for a Prohibitory Order “constitutes

abuse of postal regulation,” (id. at 20), and “was laziness and haste,” (id. at 21).

        c.   Unopposed portions of the R&R

         Plaintiff does not object to Judge Bloom’s recommendation that the Court deny

mandamus relief. (See Pl. Obj.) The Court reviews this recommendation for clear error. Having

reviewed the relevant portions of the R&R and finding no clear error, the Court adopts this

recommendation pursuant to 28 U.S.C. § 636(b)(1). Accordingly, the Court grants Defendants’

motion to dismiss Plaintiff’s mandamus claim and dismisses this claim.

        d.   Defendant’s opposition to Plaintiff’s objection

         Defendant opposes Plaintiff’s objection to the R&R, arguing that even if Plaintiff’s

claims are construed liberally, “the Court should still find that the [C]omplaint lacks subject

matter jurisdiction and that Plaintiff has failed to state a claim on which relief can be granted.”

(Def. Opp’n 4.) Defendant construes Plaintiff’s objections as arguing that (1) he has stated

claims for intentional infliction of emotional distress and negligent infliction of emotional

distress, (2) Defendant must administratively exhaust its defenses, (3) Defendant is abusing him

and the postal regulations, and (4) the Prohibitory Order was made out of laziness and haste.

(Id.)




                                                   7
      e.   Plaintiff’s FTCA claim is barred by the discretionary function exception

       The United States is generally immune from suit. See United States v. Bormes, 568 U.S.

6, 9 (2012) (“Sovereign immunity shields the United States from suit absent a consent to be sued

that is ‘unequivocally expressed.’” (quoting United States v. Nordic Vill., Inc., 503 U.S. 30, 33–

34 (1992))). Under the FTCA, “Congress waived the United States’ sovereign immunity for

claims arising out of torts committed by federal employees while acting within the scope of their

employment.” Ali v. Fed. Bureau of Prisons, 552 U.S. 214, 217–18 (2008). “To be actionable

under the FTCA, a claim must allege, inter alia, that the United States ‘would be liable to the

claimant’ as ‘a private person’ ‘in accordance with the law of the place where the act or omission

occurred.’” Hernandez v. United States, 939 F.3d 191, 198 (2d Cir. 2019) (alteration and

internal quotation marks omitted) (quoting F.D.I.C. v. Meyer, 510 U.S. 471, 477 (1994)).

       Pursuant to 28 U.S.C. § 2680(a), an exception to this waiver, the government’s waiver of

sovereign immunity from tort suits “shall not apply to”:

               Any claim based upon an act or omission of an employee of
               the Government, exercising due care, in the execution of a
               statute or regulation, whether or not such statute or
               regulation be valid, or based upon the exercise or
               performance or the failure to exercise or perform a
               discretionary function or duty on the part of a federal agency
               or an employee of the Government, whether or not the
               discretion involved be abused.

28 U.S.C. § 2680(a); USAA Cas. Ins. Co. v. Permanent Mission of Rep. of Namibia, 681 F.3d

103, 111 (2d Cir. 2012); Nwozuzu v. United States, 712 F. App’x 31, 32 (2d Cir. 2017). “To

determine whether the due care exception bars a particular claim, we apply a two-part analysis.”

Gjidija v. United States, No. 18-CV-025, 2019 WL 2615438, at *5 (S.D.N.Y. June 26, 2019)

(citing Welch v. U.S., 409 F.3d 646, 652 (4th Cir. 2005)), report and recommendation adopted,

No. 18-CV-0259, 2019 WL 3889854 (S.D.N.Y. Aug. 19, 2019). Courts first ask whether a
                                                 8
“‘federal statute, regulation, or policy specifically prescribes a course of action for an employee

to follow.’” Crumpton v. Stone, 59 F.3d 1400, 1403 (D.C. Cir. 1995) (quoting United States v.

Gaubert, 499 U.S. 315, 322 (1991)). “Second, if a specific action is mandated, we inquire as to

whether the officer exercised due care in following the dictates of that statute or regulation.”

Welch, 409 F.3d at 652. “If due care was exercised, sovereign immunity has not been waived.”

Id. at 652. “Exercising due care ‘implies at least some minimal concern for the rights of

others.’” Nwozuzu, 712 F. App’x at 32 (quoting Myers & Myers, Inc. v. U.S. Postal Serv., 527

F.2d 1252, 1262 (2d Cir. 1975)).

       As to the discretionary function exception, the Supreme Court has noted that while “it is

unnecessary — and indeed impossible — to define with precision every contour of the

discretionary function exception,” United States v. S.A. Empresa de Viacao Aerea Rio

Grandense (Varig Airlines), 467 U.S. 797, 813 (1984), “it is the nature of the conduct, rather

than the status of the actor, that governs whether the discretionary function exception applies in a

given case,” Berkovitz by Berkovitz v. United States, 486 U.S. 531, 536 (1988) (citing Varig

Airlines, 467 U.S. at 813). “In examining the nature of the challenged conduct, a court must first

consider whether the action is a matter of choice for the acting employee. This inquiry is

mandated by the language of the exception; conduct cannot be discretionary unless it involves an

element of judgment or choice.” Berkovitz by Berkovitz, 486 U.S. at 536 (citing Dalehite v.

United States, 346 U.S. 15, 34 (1953)); see also Fazi v. United States, 935 F.2d 535, 537 (2d Cir.

1991) (“The discretionary function exception precludes claims based on decisions at the policy

or planning level. Decisions at this level include decisions as to whether or not to adopt

regulations and as to the content of such regulations.” (first citing Varig Airlines, 467 U.S. at

814–20; and then citing Caban v. United States, 671 F.2d 1230, 1233 (2d Cir. 1982))).

                                                  9
“Moreover, assuming the challenged conduct involves an element of judgment, a court must

determine whether that judgment is of the kind that the discretionary function exception was

designed to shield.” Berkovitz by Berkovitz, 486 U.S. at 536. As the Supreme Court has

explained, “[t]he basis for the discretionary function exception was Congress’ desire to ‘prevent

judicial second-guessing’ of legislative and administrative decisions grounded in social,

economic, and political policy through the medium of an action in tort.” Id. at 536–37 (citing

Varig Airlines, 467 U.S. at 814). Thus, “[t]he [discretionary function exception] bars suit only if

two conditions are met: (1) the acts alleged to be negligent must be discretionary, in that they

involve an ‘element of judgment or choice’ and are not compelled by statute or regulation and

(2) the judgment or choice in question must be grounded in ‘considerations of public policy’ or

susceptible to policy analysis.” Molchatsky v. United States, 778 F. Supp. 2d 421, 430 (S.D.N.Y.

2011) (citing Coulthurst v. United States, 214 F.3d 106, 109 (2d Cir. 2000), aff’d, 713 F.3d 159

(2d Cir. 2013)).

       “The very existence of [a] regulation [permitting employee discretion] creates a strong

presumption that a discretionary act authorized by the regulation involves consideration of the

same policies which led to the promulgation of the regulation’ and ‘it must be presumed that the

agent’s acts are grounded in policy when the agent exercises that discretion.’” Needham v.

United States, No. 17-CV-05944, 2018 WL 3611944, at *3 (S.D.N.Y. July 27, 2018) (internal

quotation marks omitted) (quoting Gaubert, 499 U.S. at 324).

       Because Plaintiff makes no specific argument in support of his objection to Judge

Bloom’s recommendation that the Court does not have subject matter jurisdiction, the Court

reviews the recommendation for clear error. See Benitez v. Parmer, 654 F. App’x 502, 503–04

(2d Cir. 2016) (“The clear error standard also applies when a party makes only conclusory or

                                                10
general objections.”). As explained below, Judge Bloom committed no error in finding that

Plaintiff’s claim is barred by the discretionary function exception and, as a result, the Court lacks

jurisdiction to adjudicate Plaintiff’s claim.

       The Domestic Mail Manual (the “DMM”)4 prescribes the course of action for postal

employees to follow when issuing prohibitory orders. The DDM provides:

               A prohibitory order is not issued when the application is
               based on any of these: a. The request of a person who the
               USPS finds does not qualify under any of the foregoing
               paragraphs of this section. b. A mail piece that the USPS
               finds does not offer matter for sale. c. A mail piece not
               originating with the person against whom the order is sought
               (e.g., a newspaper or magazine not mailed by the person on
               whose advertisement the application is based). d. A mail
               piece received by a foreign addressee who has no regular
               mailing address at which mail is delivered directly by the
               USPS. e. A mail piece sent by a mailer not subject to U.S.
               jurisdiction. f. A basis in any other way insufficient under
               the statute.

Domestic Mail Manual § 508.9.

       In its final determination denying Plaintiff’s administrative claim, USPS informed

Plaintiff that “the allegations you assert in your claim form do not fall within the provisions of

the [FTCA].” (Letter dated Sept. 19, 2018.) In the letter, the USPS further told Plaintiff that he

had “already pursued [his] Pandering Petition through the appropriate administrative channels.”

(Id.) The final determination also told Plaintiff that this matter “has been decided in the

appropriate forum and there is no further recourse available to you under the [FTCA].

Accordingly, your FTCA claim is denied.” (Id.)



       4
          The DMM is “a loose-leaf document published and maintained by the Postal Service.”
39 C.F.R. § 111.1. “[T]he Mailing Standards of the United States Postal Service and Domestic
Mail Manual are incorporated by reference in 39 C.F.R. § 111.1.” Id. The DMM is
available at: https://pe.usps.com/Downloads/DMMIMMQSG (last visited on March 31, 2020).
                                              11
       In considering whether Plaintiff’s claim is barred by the discretionary function exception,

Judge Bloom identified Plaintiff’s claim as a challenge to the determination by USPS on October

21, 2017, denying Plaintiff’s application for a prohibitory order against Crunch. (R&R 25–26.)

Judge Bloom found that “[r]egardless of whether the claim is construed narrowly or broadly,

[P]laintiff’s claim falls within the [section] 2680(a) exception.” (Id. at 26.) In reaching this

conclusion, she examined the nature of the action taken by the USPS. (Id. at 29.) Judge Bloom

concluded that because the DDM “allows an employee to decide whether the application’s basis

is ‘insufficient under the statute,’ the regulation on its face involves matters of judgment that are

left to the employee implementing the regulation, giving rise to a presumption that the

employee’s judgments are grounded in policy considerations.” (Id.) Judge Bloom further found

that because “the EDDM program precluded granting [P]laintiff’s prohibitory order application,

the USPS made a choice: rather than re-design the EEDM or create an opt-out procedure as

[P]laintiff suggests, the [USPS] simply denied [P]laintiff’s application.” (Id.) She concluded

that Plaintiff’s allegations in the Complaint “support a finding that the USPS employees made

judgments grounded in policy and do not support a finding that USPS employees denied

[P]laintiff’s Crunch application based on factors unrelated to policy objectives, such as laziness

or haste.” (Id. at 29–30.)

       The Court finds no error in Judge Bloom’s determination and, accordingly, the Court

finds that the discretionary function exception applies, barring Plaintiff’s claim.5




       5
          Because the Court determines that Plaintiff’s FTCA claim is barred by the discretionary
function exemption and, therefore, the Court does not have jurisdiction over this matter, the
Court declines to address the other grounds for dismissal discussed in the R&R and raised by
Defendant.
                                                12
       f.    Leave to amend

       “A pro se complaint ‘should not be dismissed without the [c]ourt’s granting leave to

amend at least once when a liberal reading of the complaint gives any indication that a valid

claim might be stated.’” Grullon v. City of New Haven, 720 F.3d 133, 139 (2d Cir. 2013)

(alterations omitted) (quoting Chavis v. Chappius, 618 F.3d 162, 170 (2d Cir. 2010)). While

“court[s] should freely give leave [to amend] when justice so requires,” Fed. R. Civ. P. 15(a)(2),

“[l]eave to amend may be properly denied if the amendment would be ‘futile,’” Grullon, 720

F.3d at 140 (alteration omitted) (quoting Foman v. Davis, 371 U.S. 178, 182 (1962)). “Futility is

a determination, as a matter of law, that proposed amendments would fail to cure prior

deficiencies.” Pyskaty v. Wide World of Cars, LLC, 856 F.3d 216, 224–25 (2d Cir. 2017) (citing

Panther Partners Inc. v. Ikanos Commc’ns, Inc., 681 F.3d 114, 119 (2d Cir. 2012)).

       Although Plaintiff is pro se, the Court finds any amendment would be futile because of

the nature of Plaintiff’s claim. Accordingly, the Court declines to grant Plaintiff leave to file an

amended complaint.

  III. Conclusion

       For the reasons set forth above, the Court adopts the R&R, grants Defendant’s motion to

dismiss, and dismisses the Complaint pursuant to Rule 12(b)(1) of the Federal Rules of Civil

Procedure.




                                                 13
       The Court directs the Clerk of Court to mail a copy of this Memorandum and Order to:

Dane Clayton, 224 East 96th Street, Apt. #2-R, Brooklyn, NY 11212. The Clerk of Court is

directed to close the case.

Dated: March 31, 2020
       Brooklyn, New York

                                                  SO ORDERED:


                                                       s/ MKB
                                                  MARGO K. BRODIE
                                                  United States District Judge




                                             14
